 

Bee

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 1 of 68 pared! af |

Absencev

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Fri 7/10/2020 4:58 AM
To: Lamar, Albert <Albert.Lamar@memphistn.gov>

a 1 attachments (271 KB)
file jpeg;

Good Morning,

Rodney will not be in today either of the weekend (Saturday). His documentation approved
his return for today, but he stated he would not be in and would take a sick day today.

All is well: however I'm anticipating this type of outcome to become frequent given his
support needed in the absence of Ken and Terence.

Get Outlook for iOS

htine: //antlank affice365 com/mail/id/A AOKAGOIZiIVIM2IOLWE3ZiIEtINGOSMCO4YTZ... 6/14/2021
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page2of68 PagelD 70

September 19, 2019 to present

e Fact Finding delayed due to employee neglecting to comply with instructions given. Other
delayed occurrences pertaining to FMLA, ADAAA, OJl and payroll are ongoing performance
issues. This has been an area that Ken selectively chooses when and who to discipline.

October 1, 2019 to present

e Report time, Punctuality, Preparedness: Employee has been coached and reiterated the
importance of on-time arrival to work. Daily it’s a failed attempt. Employee averages shift arrival
between 6:08am-6:27am at least three to four times a week. Senior Leadership is aware of the
tardy arrival and employee has been coached by immediate manager. These tardy arrivals are
documented with the employee being cc on tardy notification emails.

November 2019 to present

e Crew Release validation is not completed. Employees time are NOT accurate most times (PTE).
Ken does not validate and most times the hours work are more than actual. Operations
Administrator has been required to validate for him. Ken fails to vet proper paper work for
payroll matters; thus has caused delay in pay for employees more than twice. Continuous effort
and support is given by immediate supervisor to coach and train Ken to improve in this area;
however Ken refuses to comply

December 2019

e Ken and Yvonne Colbert were advised of the Respectful Workplace Policy for the use of
profanity.

January 2020

e Ken failed to reprimand Antonia Thompson in accordance with policy. Ken had to be advised
that if he continued to fail to develop or discipline employees that violated policy/ MOU that he
would be held accountable for non-compliance and further disciplinary actions up to suspension

January 27, 2020

e Ken was observed by Operations Administrator allowing employees report to bunkroom/work
without proper PPE. When addressed about the “noncompliance,” Ken stated, “Tonnie we need
to let these folks work! We need to leave them alone!” Ken was instructed to stop the
employee time and inform them they must be in full uniform to work as policy requires. Ken
awaited me to walk off, disregarding all that was explained to him. He allowed the employee to
work after instructions were given. This violates Work Rules and Personnel Policy.

January 30, 2020

e Lost doctor statement for an employee and was untruthful about the matter. Employee was
facing termination. It was found that Ken “dislikes,” this employee and “selectively” close to
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page3of68 PagelD 71

attempt to get her fired. Ken continued to deny he received the doctor statement and it was
found he did acknowledge employee gave the document to him. Ken was asked to clean and
tidy his office and refused to after the 2"! medical documentation was lost amongst the clutter.
Kens immediate manager took the time to clean, file and tidy the office on the weekend to
promote a professional environment and encourage Ken to become more organized.

January 2020- Present

e Untimely grievance submissions or loss of employee documentation that ultimately leads to re-
occurring payroll issues, delays or non-payment. Shereka Hall medical documentation lost,
Charles Netters Non-Payment, Eric Wilkerson grievance not submitted, etc.

February 2020

e Carlos Lee set to be dropped from role. Ken failed to follow administrative process to complete.
e Johnny Blue set to be dropped from role. Ken failed to follow administrative process to

complete.
e Ken misconstrued information to employees after being told and explained not to. He did not

want to suspend the employee because they have a friendship.
e Quality of Work and Compliance of Orders. Subordinates Evaluations, Employee Calendars and

administrative timely report timing. (i.e. Johnny Blue, Carlos Lee, etc.)

February 4, 2020

e Bobby Arnett was advised to stop being Ken’s personal chauffer/driver. Ken

February 13, 2020

e Ken submitted a very disparaging evaluation for Cheryl Pitchford and publicly blamed other
members of management for her not receiving a promotion.

February 18, 2020

e Ken/Terence plot to disrupt operations was identified by Operations and communicated to
Senior Leadership via email/conversation in meeting.

e Kenrefused to change payroll for Johnny Blue who had been paid vacation leave rather than
leave him in unpaid status and follow process to drop from payroll. Ken was reprimanded for

which he refused to sign.
February 19, 2020 to present
e Kenconsistently has to be reminded two (2) to six (6) time to respond to peers, EDI, HR, Payroll,
etc. pertaining to matters in regard to FMLA, ADAAA, Vacation, Payroll, etc. Ken takes no

ownership in doing his job right the 1* time.

February 21, 2020
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 4of68 PagelID 72

e Ken refused to answer 1° step grievance and assist Supervisor in attempt to time out.

February 2020 to Present

e Kenhas failed to provide accurate and correct information about split routes.
e Ken has failed to fairly assign employee/coverage.

March 2020

e Ken failed to reprimand Chiki Jeter in accordance with policy.

e Ken failed to reprimand Gerald Jefferies in accordance with policy.

e Ken was questioned about suspicious payout of Crewperson employees for hours the
Operations Administrator knew were NOT worked. Ken was explained that “favors” with City of
Memphis dollars will be viewed as theft and | reiterated the date and time when Director Lamar
requested all Area Managers and Operations Administrators to report to report to City Hall after
he observed OT hours “spiked” and the services were declining per dashboard.

March 6, 2020

e Respectful Workplace policy Violation, Insubordination and Conduct at Work. Failure to
complete employee notification of employees’ medical leave with FMLA

March 13, 2020

e Ken Millen was presented with a signed petition from all of the employees of Midtown B3
Bunkroom advocating for more money for hazard pay and refusing to empty carts with
Hazardous Material/chemical. Ken failed to present this petition to Senior Leadership and held
on to it. Later that day and after an incident that resulted in a fatality, Ken notified Senior
Leadership of the petition; which he soon took back and destroyed after the Support
Administrator/Area Manager left the room.

March 17, 2020 to present.
e Daily Ken will not submit accurate or timely Midday and End of Day data via email to required
parties. He refuses to do so. Documents via emails and coaching and submit data, Tardy arrival

of employee to bunkers and/ or take notice to his assigned area. Ken will not comply. SRs not
addressed on time or at all.

March 23, 2020
e Coached the employee concerning OT submittal and proper validation of hours spent.
Employees were being paid that were not in attendance due to employee failure to vette
request or submit in timely manner

March 31, 2020 to present

e Employee fails to validate Payroll for Area and multiple errors / corrections
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page5of68 PagelD 73

April 2020 to present

e Continued communication with former employee Anthony Woodard and repeating various
threats such as “They [Director Lamar/Tonnie Ward] aren’t going to be there that long” and
other comments that were allegedly discussed during his tenure. Ken said Anthony said that
Anthony was going to let Director Lamar “bump his head.” Ken Millen orchestrated a secret
meeting at the Benjamin Hooks Library with North Sector Peers to compile letters and
statements for Shirley Johnson to type up. This information was intended to lead to the
termination Operations Administrator Tonnie Ward.

e Ken failed to reprimand Curtis Young in accordance with policy

April 7, 2020

e Identified re-training needed to assist employee with declining performance in operational,
administrative and professional expectation’s due to frequent occurrences of performance

failures

May 2020

e Ken sat in a Fact-Finding Hearing with a peer (Zone Supervisor), Shirley Johnson, and kicked her
foot under the table and make eye gestures stating, “They gone get her!!” “Ooh Wee, they gone
get her.” He was referring to the “they” is employee/AFSCME are going to get Tonnie. Shirley
made a statement and noted his conduct was unprofessional. This made her uncomfortable and
she wanted no part of it.

e Ken had to be advised again of the Respectful Workplace policy regarding the use of profanity.

e Ken presented untrue information to Cheryl Pitchford about the newly open Zone Supervisor
position after Bret Donelson decided to return to previous position. His untruthfulness and
encouragement to employee to file charges with attorney. Received from information he stated
during a meeting with Senior Leadership.

May 1, 2020

e Employee assigned the task of monthly lot check for SW Fleet. Employee completed 2 lot checks
the entire month

May 8, 2020

e Nicholas Ester was observed dropping off employees prior to going to the landfill. Ken allowed
crewchief to go to disposal facilities without crewpersons in violation of policy.

e Respectful Work Place Policy, Insubordination, Conduct at Work. Conference Room Occurrence
after being advised of changes within operation

May 18, 2020

e Ken Millen reached out to me via phone advising that a crew had reported to the lot
Crewpersons were being released while the Crew Chief drove off the lot. | immediately asked
Ken where he was and if he witnessed this why was it not addressed. He stated he was on the
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page6of68 PagelD 74

lot. | stated stay there. | worked up, stopped the Crew Chief. | asked the Crew Chief to pull
back to the lot. The Crew Chief complied. | could view the Crew released and the Crewperson
signed out at 10:27 a.m. | explained the policy about Landfill/MRF travel to Crew Chief. He
advised that he had NEVER been told that and Ken was well aware that he and his crew always
came in, signed out and he drove to the Landfill/MRF ALONE. | put all parties back in front of
one other with Ken and Bret Donaldson. All employees confirmed Ken knew of this practice and
condoned it. Today, he was upset and wanted to pick on them. Ken explained to me he knew
nothing of what was alleged. Later that day (Crewperson) other Crew Chiefs advised Ken
allowed this type of behavior. | addressed Ken. | explained to him what was told by all other
employees with Herbert James present that he was aware. | receded the Oral Reprimand the
employees received. Ken was found to be untruthful. Bret just didn’t know.

May 21, 2020

e Ken stated “This ‘mother F#$% man’ [Eric Wilkerson] has done backed David into a parked car.”
Tonnie asked Ken to stop cursing so she could put him on speaker phone. Tonnie put Kenon
speaker phone with Director Lamar. Ken described the accident to Tonnie and Director Lamar.
He was instructed to get statements from 3 employees, and later reported 2 employees refused
to provide statements. During the Fact Finding, Ken recanted that the employees refused to
give statements and denied describing the accident as he had to Tonnie and Director Lamar.

e Ken deliberately withheld information concerning an incident with two (2) CP employees and
result caused all employee to be issued a ten (10) day suspension for the behavior after he
learned of the violation he was being “accused” of violating. Ken gave a sign (typed) statement
the day of and a detail conversation to Director Lamar a type of violation and he knew he was
not being truthful.

May 26, 2020

e Tony Christian to be dropped from role. Ken failed to follow administrative process to
complete.

May 28, 2020
® Otis Tidwell to be dropped from role. Ken failed to follow administrative process to complete.
June 2020 to present

e Intentionally makes statements that undermine management such as “I don’t know why they’re
doing this” or “I’m going to let it be what it is.”
e Ken failed to reprimand Curtis Young in accordance with policy.

e Keninstructed a Crewperson employee to report to Operations Administrator to question me
about paying him four (4) hours OT after he reported to the installation at 3:17 p.m. |
(Operations Administrator) explained to Area Manager (Ken) and Zone Supervisors on employee
working (11 minutes) OT. Employee advised he is always paid four (4) hours if he works it or
not. | explained; NO, | will round to the next hour “ONLY.” You were on the lot for 10 minutes
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 7of68 PagelD 75

after’3 pm. Ken is friends with this employee as well as his PTE for personal lawn services;

therefor he’s paying him OT NOT worked with the City money.
e Kenreport to Downtown Crew information conveyed in Operations Administrator meeting of
future actions to take to create Performance and Productivity of employer (Service Quality)

June 5, 2020

e Conduct at Work, Integrity, Respectful Work Place. Rant in Foyer of North Sector using Profanity
while exclaiming that senior leadership does not know what’s going on and an employee was
term 6 hours and now has to get job back.

June 11, 2020

e Employee selectively chose to not follow policy to drop an employee from roll who violated
MOU and other policies due to outside relationship. This was the employee 3" time violating

attendance policy

June 12, 2020

e Failed to submit grievance respond intentionally after verbiage was communicated on the 5
June. Employee made comments concerning the AFSCME union not be pleased with a peer

June 17, 2020

e Conduct at Work; refused to answer he cell phone and made reference in hallway that his
phone was a personal phone and he would answer when he wanted to. Employee was asked to
activate a City Phone and still has failed to do so

June 22, 2020

e  Truthfulness: Insubordination: Employee was untruthful about an incident and concealed
information for peer that contradicted instructions given by senior leadership

June 23, 2020

e Conduct at Work, Teamwork Integrity. Consistent combativeness when discussions are
reference to staffing shortages. Director Lamar had to command employee to sit and not walk

towards him yelling.

e Profanity Employee was given an oral counsel/ coaching on the use of profanity while engaging
with employees and his subordinates. Employee advised he acknowledged and was given

Respectful Work Place Policy
e Quality of Work; Failure to submit correspondence to Director Lamar pertaining to SLAs. This is

an Ongoing

June 24, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 8of68 PagelD 76

e Integrity, Truthfulness. During AFSME 3" Step untruthful statements made about the events
that led to an employee being POST Accident Non —DOT Drug Tested and the comments
pertaining to the employee not giving a statement

June 26, 2020

e 3 Request sent via email asking for correspondence to email data requested of Senior
Leadership; No Response/No Resolve

June 29, 2020

e Respectful Workplace, Conduct at Work. Employee attempted to reference comments
pertaining to past employee about reprimand issuance. Employee refused to comply and
answer inquiries pertaining to performance improvement needed for his future success in the
role of Area Manager

Date?? — Ken failed to reprimand John Brown in accordance with policy.
On Going

® Ken will not address or require Supervisor assigned to him to safety violations. He has been
observed by Operations Administrator walking by employee smoking, horse playing etc. and not
address. (03/2020, 052020, 06/2020) Operations Administrator addresses; no oral documents
were generated by Manager/Supervisor.

e Ongoing for months; Ken is asked via emails, text and verbally to submit required dates and
documentation for EOD reporting to Senior Leadership. He refuses to comply.

e Timeliness is of the essence. Ken has “NO’ sense of urgency; He inputs incorrect data frequently,
he pays no attention to detail and has been coached and retrained on going for months.

e Kenis asked via email, text and verbally to submit required data and documentation for shift
execution. He fails to do so daily.

e Ken’s punctuality does not meet expectations “Presence.” He cannot report to work on time.
This matter has been addressed several times. Ken states, he works at FedEx and he has a lawn
service so he’s tired. | had Ken re-sign a memo.
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page9of68 PagelD 77

City of Memphis
Division of Solid Waste
Fact Finding Notification and Hearing

 

 

july 15, 2020

Delivered by: Hand Delivered

Employee: Kenneth Allen Millen Job Classification: Area Collections Manager
Location: Bellevue/ Midtown Hire Date: February 23, 2004

Hearing Date: Friday, July 17, 2020

 

Statement of Particulars of How Employee allegedly violated the above.

It is my responsibility to inform you of charges that have been made against you. These charges are the direct result of
your failure to follow proper administrative actions as it pertained to a FT employee (Otis Tidwell Jr.) continuous
attendance policy violations.

This employee was documented absent from work thirteen consecutive days without any pre- authorization or approval
from his immediate supervisor or area manager. This employee (Mr. Tidwell) should have been dropped from payroll
after the employee failed to contact the supervisor on the third consecutive day of absence. The employee failed report to
work as scheduled or submitted documentation for the unapproved absence.

In addition, you failed to follow proper protocol from employees that are not in attendance. This employee exceeded the
allotted number of days without authorization without pay.

In order to ensure the accuracy of these charges, a thorough investigation will take place and a Fact-Finding Hearing will
be held July 17, 2020; which granted you an opportunity to provide feedback and present documentation to refute the
charges/ violations against you and the consistent re-occurrence of these type violations.

These charges that form the basis of the Fact-Finding Investigative Hearing are listed below and will serve as
notice for the possible violation(s) of the following:

1. VIOLATION OF THE CITY OF MEMPHIS PERSONNEL MANUAL
SECTION PM 38-02 GROUNDS FOR DISCIPLINARY ACTION

which states, employees of City of Memphis government who fail to abide by established rules are subject to
disciplinary action.

Ken Milien-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 10of68 PagelID 78

ITEM #1: Employee has violated a provision set forth in the City of Memphis Personnel Manual Policies and

Procedures or a provision set forth by the employee’s Division or department.

ITEM #2: The employees has violated a lawful regulation or order, or refused to accept an assignment from an
authorized supervisor and the failure to obey amounts to insubordination.

ITEM #3: The employee is incompetent, inefficient, and unprofessional in demonstrated work performance of

their assigned job duties.

ITEM #30: A supervisor, who has knowledge that an employee under their supervisor has violated any policies set
forth by the City of Memphis Government, and who fails to take appropriate action, shall be subject to disciplinary

action, up to and including termination.

2. VIOLATION OF THE SOLID WASTE MANAGEMENT WORK RULES

ARTICLE 1: GENERAL RULES OF CONDUCT

SECTION 1.14: QUALITY AND QUANTITY OF WORK

a. Employees’ quality of work is substandard as compared to division/ departmental goals and the standards
achieved by other employees. Employee has a high incident rate of negative factors involving errors and
omissions in the quality of their work.

b. Employees’ quantity of work is substandard as compared to division/ department goals and the standards
demanded of the job as compared to other employees performing similar work.

ARTICLE 2: CONDUCT AT WORK

SECTION 2.02 COMPLIANCE OF ORDERS
Employees shall comply with all orders of supervisors and other approved authorities. Employees shall perform

all orders as requested and directed in a prompt and efficient manner. Employees shall not verbally abuse
supervisors because of orders given, nor unreasonably question or fail to perform work or directives given.

These charges arise from the following incidents(s):

On May 18, 19, 20, and 21 Otis Tidwell did not report to work and failed to submit any medical documentation to excuse
these absences. As this employee immediate manager, you failed to follow protocol with properly documenting the
employee absence in a timely manner or moving forward with proper discipline for this employee. Your decision was to
code this employee sick without any documentation on the fourth consecutive day of absence and not drop him from
roll or record the 8" call in sick day. On May 22-May 29, the employee was coded LWOP-U and there was no
documentation submitted for these unexcused absences.

June 1-June 4 the employee was coded LWOP-U with no documentation covering the unexcused absence. June 5, 2020
the employee attempted to return to work and you relived Otis Tidwell of duty pending a FF Hearing scheduled for June

12, 2020.

June 12, 2020 Otis Tidwell arrived for the FF Hearing scheduled for 2pm; however you were in the field and he awaited
your arrival along with the arrival of his steward representative Roy Britt. You arrived at approximately 2:40pm after
being made aware the AFSCME representative advised representation would not be present until Gail Tyree was
notified. FF Hearing was rescheduled.

Ken Millen-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page11of68 PagelD 79

The Fact-Finding Hearing is to be held on:

e Date: July 17, 2020
e Time: 4:00 PM
e Location: 1514 N. Bellevue

Respectfully,

 

Tonnie Ward, Operations Administrator
Solid Waste Management

cc:
Albert Lamar, Director Solid Waste
Philip Davis, Deputy Director, Solid Waste Management
Delicia DeGrafreed, Support Administrator
Tonnie Ward, Operations Administrator
Kimberly Hardeman, Interim Administrator
EDI/Labor Relations:
Kimberly N. Taylor, Diversity & Inclusion Coordinator
Gregory D. Bethel, Diversity & Inclusion Coordinator
Personnel File:

Ken Millen-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 12 of68 PagelD 80

STATEMENT OF PARTICULARS OF HOW EMPLOYEE ALLEGEDLY VIOLATED THE ABOVE, LIST THE QUESTIONS ASKED OF
THE EMPLOYEE AND INCLUDE THE RESPONSE TO EACH QUESTION.

On Behalf of the City

Ken Millen; Employee Charged

Tonnie Ward; Operations Administrator
Philip Davis; Support Administrator

Question #1:
Question #2:
Employee Response:
Question #3:
Employee Response:

Question #4

Employee Response:
Question #5:

Employee Response:

Question #6:

Ken Millen-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc

Question #7:

Employee Response:

Question #8:

Employee Response:

Question #9:

Employee Response:

Question #10:

Employee Response:

Question #11:

Employee Response:

Question #12:

Employee Response:

Question #13:
Employee Response

Question #14:

Employee Response:

Question #15:

Employee Response:

Question #16

Employee Response:

Question #17:

Employee Response:

Question #18

Employee Response:

*Question #19:

Document 1-4 Filed 06/17/21 Page 13 o0f68 PagelD 81

Ken Millen-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 14of68 PagelID 82

Employee Response:

Decision and Reasoning

Please be informed that the Decision results will be for you to receive a:

APPEAL RIGHTS

Additionally, any employee holding a position not exempted from the provision of Article 34, Civil
Service, and not in the initial probationary period, who has been suspended in excess of ten (10)
days, terminated or demoted, may appeal to Civil Service Commission within ten (10) calendar
days after notification in writing of such action. In the event or multiple suspensions, only that
suspension which causes the total number of days suspended to exceed five (5) days within a six
(6) month period, and any subsequent suspensions within said period shall be appealable to the
Commission.

The mailing address is:

CIVIL SERVICE COMMISSION
HUMAN RESOURCES DIVISION, ADMINISTRATION OFFICE, RM 406
CITY HALL, 125 N. MAIN STREET
MEMPHIS, TENNESSEE 38103
Attn: Equity, Diversity and Inclusion

Ken Millen-Fact Finding
July 17, 2020
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 15 of 68 PaO B OT of |

Meeting with Tonnie

Suttlar, Erika <erika.suttlar@memphistn.gov>
Fri 6/4/2021 3:43 PM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Hhttno- flare lanl) «£0 2..9f2 2.2L a at me ee ee en me oe bn
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 16 of 68 Pager 4of |

Re: Teams Invite

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 6/7/2021 11:12 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ms. Erika,

Can you please send me a TEAMS invite the 1pm discussion today? | do not have my City vehicle to
drive to City Hall. | can access the call through TEAMS.

Tonnie M. Ward

Operations Administrator

Division of Solid Waste Collections
City of Memphis

125 Main Street, 6 Floor — Room 628
Memphis, TN 38103

901.636.6831 Office

901.395.4942 Mobile

901.636.9893 Fax

tonnie.ward@memphistn.gov

httne /lantlank nffinn he pp lem tTI LA ARV ARN Te ae en pee oe eg
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 17 of 68 Paggye P3F2

RE: Re: Teams Invite

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Mon 6/7/2021 11:18 AM
To: Suttlar, Erika <erika.suttla©@memphistn.gov>

Report number for the Threats made by Mr. James Sherrod on 1 June via text and
calls....2106001210ME

Officer Crocker, E. Badge # 12108

Reporting to Madison Ave this afternoon at 2pm to proceed with having an Order of Protection
activated against the former CoM employee for the threats.

From: Suttlar, Erika

Sent: Monday, June 7, 2021 11:14 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Subject: RE: Re: Teams invite

Will do. Also, please have the MPD report number handy. We need this to complete our part.

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar‘amemphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Monday, June 7, 2021 11:13 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Re: Teams Invite

Ms. Erika,

Can you please send me a TEAMS invite the 1pm discussion today? | do not have my City vehicle to
drive to City Hall. | can access the call through TEAMS.

Tonnie M. Ward
Operations Administrator

Division of Solid Waste Collections
City of Memphis
125 Main Street, 6" Floor - Room 628

aye -_-rm- : one aba komt pe eww wee weeenwoewoewe eee le ee ea lle ee hk lao eee pee pm tm
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 18o0f68 Padedg 26f2

Memphis, TN 38103
901.636.6831 Office
901.395.4942 Mobile
901.636.9893 Fax

tonnie.ward@memphistn.gov

https://outlook.office365.com/mail/id/AAOkAGOIZiViM2I01, WE3 FiFtINGOSMCNAYT7 BITGINNI1
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 19 of 68 Pagpae | of |

1/1 with Tonnie

Suttlar, Erika <erika.suttlar@memphistn.gov>
Thu 6/3/2021 12:20 PM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Lage... f/f. .41. 1... oO t
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 20 of 68 Pagel tor 1

Accepted: 1/1 with Tonnie

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 6/3/2021 12:25 PM
To: Suttlar, Erika <erika.suttlar@memphistn.gov>

httne://niitinnk anffinn2 he namimmnt IAA ANLACNIDIAUSR FATAT Wagram fr nn pepe oe pam
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 21 of 68 Papage B8F2

Re: 1/1 with Tonnie

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Fri 6/4/2021 3:35 AM
To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Good Morning Ms. Erika,

I'll be meeting with MPD investigator today at this time during my lunch hour concerning
Mr. James Sherrod threats via text message and calls in order to move forward with filing an
order of protection against this individual.

Therefore, I will not be reporting to City Hall to meet with you. Please accept my advance
apology for any inconvenience this decline has been with your schedule.

I understood your stance and comments in the email correspondence when stated there
was nothing more City of Memphis HR could do pertaining to the newest threats made by
Mr. James Sherrod to cause me harm.

However, I would like for City of Memphis Solid Waste Management Division HR / EDI to
annotate the most recent threat and harassment from this individual along with the threats
made verbally on the following dates by his affiliate:

September 2020
October 2020

November 2020
December 2020

as it related to another subordinate spouse advising harm would be bestowed upon me by
her.

This individual and Mr. James Sherrod have very close ties and for Mr. Sherrod to come
from thin air with threats and allegations towards me this week is VERY alarming.

On the advisement of CoM leadership I did not move forward with filing charges with
proper authorities on Tequila Holmes Nickelberry, due to the ongoing investigation and
various erroneous allegations and charges that were filed against me by this person's
spouse; however James Sherrod’s actions cannot be dismissed.

James Sherrod has very close affiliation with these individuals and my safety and well-being
is my priority.

As I reflect back, it's evident now I should have moved forward with proper authorities for
the threats we all were informed of four separate occasions in 2020.

Pr i at 1 rr aA SF 7 cr re i er a ee ee ee ee ee ee ee, ee eee ee r-tar imGelms
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 22 o0f68 Pade d0f 2

As I stated in previous email, I'm totally in awe. I've never experienced anything like this in
my professional or military career and it seems never ending
at this point.

As recent as the TEAMS call last month, and the derogatory remarks made in open forum
spoke volumes.

As you advised me then to continue to take the high road; I am.

However, it proves now more than ever not just my character or livelihood is still under
attack and being threatened, it's my safety and well-being.

All for NOTHING. I'm a human being as well: with family and friends that love and care
about my well-being.

All I want to do is as I've done since Monday, August 19, 2019 report to work, perform my
job tasks and go home.

At no point should ANYONE endure what I've had to all because of the actions of another.

It's unethical, unprofessional and at this point dangerously inhumane. Again, all for
nothing.

Tonnie

Get Outlook for iOS

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 12:25:52 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Accepted: 1/1 with Tonnie

When: Friday, June 4, 2021 2:00 PM-3:00 PM.
Where: Erika's office

https://outlook.office365.com/mail/id/AAOkAGOIZiViM210L WE37iEtNGOSMC04VTZ.—&/ 16/9091
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 23 0f 68 Pa@ale Pof3

Re: 1/1 with Tonnie

Suttlar, Erika <erika.suttlar@memphistn.gov>
Fri 6/4/2021 8:37 AM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

I understand. However, the meeting today was to offer additional support, offer further
cooperation with the police, initiate a no-trepass, etc

Tonnie, you don't do this alone. We will support you in any manner we can. The email was
that I can't discipline him because he was no longer employed.

I scheduled this meeting to support you in this matter.
Please let me know how you would like to proceed.
Thanks,

Get Outlook for iOS

 

From: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Sent: Friday, June 4, 2021 3:35:11 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Re: 1/1 with Tonnie

Good Morning Ms. Erika,

I'll be meeting with MPD investigator today at this time during my lunch hour concerning
Mr. James Sherrod threats via text message and calls in order to move forward with filing an
order of protection against this individual.

Therefore, I will not be reporting to City Hall to meet with you. Please accept my advance
apology for any inconvenience this decline has been with your schedule.

I understood your stance and comments in the email correspondence when stated there
was nothing more City of Memphis HR could do pertaining to the newest threats made by
Mr. James Sherrod to cause me harm.

However, I would like for City of Memphis Solid Waste Management Division HR / EDI to
annotate the most recent threat and harassment from this individual along with the threats
made verbally on the following dates by his affiliate:

September 2020

October 2020
November 2020

Vidben nell aneed] wn RL ROL ow er fem nt TIA ALN ADULT ZI RAADTIAT VITO WTR ak IS sr fChASINAYVTTD CItLImnrart
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 240f68 Pagedbe9af3

December 2020

as it related to another subordinate spouse advising harm would be bestowed upon me by
her.

This individual and Mr. James Sherrod have very close ties and for Mr. Sherrod to come
from thin air with threats and allegations towards me this week is VERY alarming.

On the advisement of CoM leadership I did not move forward with filing charges with
proper authorities on Tequila Holmes Nickelberry, due to the ongoing investigation and
various erroneous allegations and charges that were filed against me by this person’s
spouse; however James Sherrod’s actions cannot be dismissed.

James Sherrod has very close affiliation with these individuals and my safety and well-being
is my priority.

As I reflect back, it’s evident now I should have moved forward with proper authorities for
the threats we all were informed of four separate occasions in 2020.

As I stated in previous email, I'm totally in awe. I've never experienced anything like this in
my professional or military career and it seems never ending
at this point.

As recent as the TEAMS call last month, and the derogatory remarks made in open forum
spoke volumes.

As you advised me then to continue to take the high road; I am.

However, it proves now more than ever not just my character or livelihood is still under
attack and being threatened, it's my safety and well-being.

All for NOTHING. I'm a human being as well; with family and friends that love and care
about my well-being.

All I want to do is as I've done since Monday, August 19, 2019 report to work, perform my
job tasks and go home.

At no point should ANYONE endure what I've had to all because of the actions of another.

It's unethical, unprofessional and at this point dangerously inhumane. Again, all for
nothing.

Tonnie

https://outlook.office365 .com/mail/id/AAOkAGO1 Zi ViM2I0LWE37iEtNGOSMC04VT7 K/TGINNIOI
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 25 of 68 Pagplhe Sor 3

Get Outlook for iOS

 

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 12:25:52 PM

To: Suttlar, Erika <erika.suttiar@memphistn.gov>
Subject: Accepted: 1/1 with Tonnie

When: Friday, June 4, 2021 2:00 PM-3:00 PM.
Where: Erika's office

httne: J/lavtlanL Af 2 RILL ne ht a kT re ree eee oe ee ee
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 26 of 68 Papable PSE 3

RE: 1/1 with Tonnie

Suttlar, Erika <erika.suttlar@memphistn.gov>
Fri 6/4/2021 4:01 PM
To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Good Afternoon, Tonnie,

| had set a meeting today to discuss the matters you reported this week regarding James Sherrod and
the matters stated in this email. | will reschedule the meeting for Monday at 1:00 pm and we will
discuss all of these points as we take them seriously.

| look forward to speaking with you then.

Thanks,

Erika D. Suttlar, JD

AR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar’‘a,memphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Friday, June 4, 2021 3:35 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Re: 1/1 with Tonnie

Good Morning Ms. Erika,

I'll be meeting with MPD investigator today at this time during my lunch hour concerning Mr. James
Sherrod threats via text message and calls in order to move forward with filing an order of protection
against this individual.

Therefore, | will not be reporting to City Hall to meet with you. Please accept my advance apology for
any inconvenience this decline has been with your schedule.

| understood your stance and comments in the email correspondence when stated there was nothing
more City of Memphis HR could do pertaining to the newest threats made by Mr. James Sherrod to
cause me harm.

However, | would like for City of Memphis Solid Waste Management Division HR / EDI to annotate the

most recent threat and harassment from this individual along with the threats made verbally on the
following dates by his affiliate:

aa 4 7 nr ~rP 5 one @ia aw etalk mee wee ree eee ne ow woe ewe lure elaeeletanaeteocorerso pa er ba mt me
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 27 of 68 Pagep 9 er 3

September 2020
October 2020
November 2020
December 2020

as it related to another subordinate spouse advising harm would be bestowed upon me by her.

This individual and Mr. James Sherrod have very close ties and for Mr. Sherrod to come from thin air
with threats and allegations towards me this week is VERY alarming.

On the advisement of CoM leadership | did not move forward with filing charges with proper
authorities on Tequila Holmes Nickelberry, due to the ongoing investigation and various erroneous
allegations and charges that were filed against me by this person’s spouse; however James Sherrod’s
actions cannot be dismissed.

James Sherrod has very close affiliation with these individuals and my safety and well-being is my
priority.

As | reflect back, it’s evident now | should have moved forward with proper authorities for the threats
we all were informed of four separate occasions in 2020.

As | stated in previous email, I’m totally in awe. I’ve never experienced anything like this in my
professional or military career and it seems never ending
at this point.

As recent as the TEAMS call last month, and the derogatory remarks made in open forum spoke
volumes.

As you advised me then to continue to take the high road; | am.

However, it proves now more than ever not just my character or livelihood is still under attack and
being threatened, it’s my safety and well-being.

All for NOTHING. I’m a human being as well; with family and friends that love and care about my well-
being.

All | want to do is as I’ve done since Monday, August 19, 2019 report to work, perform my job tasks
and go home.

At no point should ANYONE endure what I’ve had to all because of the actions of another.
It’s unethical, unprofessional and at this point dangerously inhumane. Again, all for nothing.

Tonnie

 

Get Outlook for iOS

httns://outlook .office365 cam/mail/id/A AOKAGOILZiVIMITNT WR27iBINQQOCNICHAYV TZ LITLCINAN,
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 28 of 68 Pao ge} of 3

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 12:25:52 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Accepted: 1/1 with Tonnie

When: Friday, June 4, 2021 2:00 PM-3:00 PM.
Where: Erika's office

lhtten: //nwal 1. 2 fm. LAs 7; eae abe
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 29 of 68 Pagal PoF3

RE: 1/1 with Tonnie

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Fri 6/4/2021 5:14 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ms. Erika,

The day | received the email from you advising there was mothing CoM could do | understood;
however | began taking care of this matter on my own with the assistance of legal. | have taken the
necessary steps to move forward with these threats and others. The day of the initial notification |
reported to the authorities and | have set in motion all | needed to handle the matter appropriately
and expeditiously.

MPD has been very helpful and | am set to report to Madison Ave Monday to file the restraining order
on Mr. Sherrod; which is best at this point.

As | stated in the email earlier, James Sherrod and others affiliation with a CoM leader of
management that not only filed erroneous charges against me (Harassment, Retaliation & Hostile
Work Environment), boasted and acknowledge in staff meeting & HR closed door that his spouse was
going to harm me, worked with Union Labor to file charges on me concerning (Oshawn Smith) and
still openly admits on parking lots (this week) and GS lots that he’s going to take me down, makes
nasty outbursts on TEAMS calls, etc. all is proven this saga will not end.

Ms. Erika as positive minded as |am, 1am not sure what a sit-down to discuss all the old or new
threats and untruths will do at this point. I’ve always taken this entire matter very seriously, but the
untruths and threats has went unaddressed for far too long and must stop; which it seems it will not
until the distain and hate for me reaches the desired pinnacle point of the destruction of me!

It’s exhausting and has been going on for over a year. From Dec 2020 notifying | was accused of
harassment, etc., the past 6 months the investigation of the allegations from hourly/ salary, AFSCME,
etc. It’s utterly ridiculous.

| would prefer to allow authorities and legal to handle these matters and any future other due to
doubt | have that | can ever be treated fairly in regard to all that has transpired. | just want it to stop.

Thanks you for your willingness to re-discuss all of this madness; no pun intended; however my
physical or mental state just can’t take it! | can no longer regurgitate all that has transpired form
March 16, 2020 until present day.

From: Suttlar, Erika

Sent: Friday, June 4, 2021 4:01 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Subject: RE: 1/1 with Tonnie

Good Afternoon, Tonnie,

Pas... .ff...24. 1.3. UO ll f ss? 24a 2 oD OR OOO Se es ek TNT tT Toe eee owe eke seeenmatereees em pa tem tm
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 30 of 68 Page hs 35 ¢ 3

| had set a meeting today to discuss the matters you reported this week regarding James Sherrod and
the matters stated in this email. | will reschedule the meeting for Monday at 1:00 pm and we will
discuss all of these points as we take them seriously.

| look forward to speaking with you then.
Thanks,

Erika D. Suttlar, JD

AR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar@memphistn. gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Friday, June 4, 2021 3:35 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Re: 1/1 with Tonnie

Good Morning Ms. Erika,

ll be meeting with MPD investigator today at this time during my lunch hour concerning Mr. James
Sherrod threats via text message and calls in order to move forward with filing an order of protection
against this individual.

Therefore, | will not be reporting to City Hall to meet with you. Please accept my advance apology for
any inconvenience this decline has been with your schedule.

| understood your stance and comments in the email correspondence when stated there was nothing
more City of Memphis HR could do pertaining to the newest threats made by Mr. James Sherrod to
cause me harm.

However, | would like for City of Memphis Solid Waste Management Division HR / EDI to annotate the
most recent threat and harassment from this individual along with the threats made verbally on the
following dates by his affiliate:

September 2020
October 2020

November 2020
December 2020

as it related to another subordinate spouse advising harm would be bestowed upon me by her.

https://outlook.office365.com/mail/id/AAOKAGOI7iVINOINT WeI7ieercnercnsurs ILS INA:
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 31 of 68 Pagpges S%F 3

This individual and Mr. James Sherrod have very close ties and for Mr. Sherrod to come from thin air
with threats and allegations towards me this week is VERY alarming.

On the advisement of CoM leadership | did not move forward with filing charges with proper
authorities on Tequila Holmes Nickelberry, due to the ongoing investigation and various erroneous

allegations and charges that were filed against me by this person’s spouse; however James Sherrod’s
actions cannot be dismissed.

James Sherrod has very close affiliation with these individuals and my safety and well-being is my
priority.

As | reflect back, it’s evident now | should have moved forward with proper authorities for the threats
we all were informed of four separate occasions in 2020.

As | stated in previous email, I’m totally in awe. I’ve never experienced anything like this in my
professional or military career and it seems never ending

at this point.

As recent as the TEAMS call last month, and the derogatory remarks made in open forum spoke
volumes.

As you advised me then to continue to take the high road; | am.

However, it proves now more than ever not just my character or livelihood is still under attack and
being threatened, it’s my safety and well-being.

All for NOTHING. I’m a human being as well; with family and friends that love and care about my well-
being.

All | want to do is as I’ve done since Monday, August 19, 2019 report to work, perform my job tasks
and go home.

At no point should ANYONE endure what I’ve had to all because of the actions of another.
It’s unethical, unprofessional and at this point dangerously inhumane. Again, all for nothing.

Tonnie

Get Outlook for iOS

 

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 12:25:52 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Accepted: 1/1 with Tonnie

When: Friday, June 4, 2021 2:00 PM-3:00 PM.
Where: Erika's office

Lidgtee ne l/i wneal 19. .~ ff9 2. 97k 2. IL ta task kD ROT ee TAT Ottmann owes et et een acters: pe te te
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 32 of 68 PaO BR Por I

Sit Down

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 6/3/2021 7:47 AM
To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ms. Erika,

I'm not sure what your calendar looks like tomorrow or Monday, but respectfully I want to
speak with you briefly pertaining to a few of this week's events and my inquiry on
yesterday.

Literally, this is very important to me to discuss these concerns with you prior to moving
forward with any other conversation w/o following CoM protocol.

Thanks,
Tonnie

Get Outlook for iOS
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 33 of 68 Page Ee POF I

RE: Sit Down

Suttlar, Erika <erika.suttlar@memphistn.gov>
Thu 6/3/2021 7:54 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tonnie,

| am happy to sit down with you. | tried calling you this morning after | didn’t hear from you
yesterday. Will tomorrow @ 1p work for you?

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar(@memphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 7:48 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject: Sit Down

Ms. Erika,

’'m not sure what your calendar looks like tomorrow or Monday, but respectfully | want to speak with
you briefly pertaining to a few of this week’s events and my inquiry on yesterday.

Literally, this is very important to me to discuss these concerns with you prior to moving forward with
any other conversation w/o following CoM protocol.

Thanks,
Tonnie

Get Outlook for iOS

Las. f/i...a]. 1. . f° . 9A SF. y ae) ata wf few rem eee lee ee a a
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 34 of 68 Page be 4QF 2

Re: Sit Down

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Thu 6/3/2021 8:29 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Thank you. My apologies, I was not in a very clear head space upon leaving the facilities last
might( therefore a few calls were missed.

I'm working with MPD concerning the most recent threat and literally I'm just in awe.

Get Outlook for iOS

 

From: Suttlar, Erika <erika.suttlar@memphistn.gov>
Sent: Thursday, June 3, 2021 7:54:26 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Subject: RE: Sit Down

Tonnie,

| am happy to sit down with you. | tried calling you this morning after | didn’t hear from you
yesterday. Will tomorrow @ 1p work for you?

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor -- Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar.amemphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie
Sent: Thursday, June 3, 2021 7:48 AM
To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Subject: Sit Down
Ms. Erika,

I’m not sure what your calendar looks like tomorrow or Monday, but respectfully | want to speak with
you briefly pertaining to a few of this week’s events and my inquiry on yesterday.

Literally, this is very important to me to discuss these concerns with you prior to moving forward with
any other conversation w/o following CoM protocol.

a: ~~ oe , ea te Ob a ko me ut pe a omwew ren emer ne owe ee eee wo ekaleeenaereresyF - tao imma t
 

PagelD 103

f 68
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 350 Page | of |

RE:

Suttlar, Erika <erika.suttlar@memphistn.gov>
Thu 6/3/2021 7:55 AM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

| wanted to speak to you about it and how the City can assist.

Erika D. Suttlar, JD

HAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika. suttlar‘@memphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Thursday, June 3, 2021 5:12 AM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>
Subject:

Do you need/ require anything else gi this matter ?

Get Outlook for iOS

httne://antianL ALTE nn DLE mmc bo Oa a ke ee
 

; ID 104
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 36 of 68 Pads age i of |

Threats via Text ; Continued Calls

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Tue 6/1/2021 3:05 PM

To: Jones, Darius < Darius Jones@memphistn.gov>

You fired me for No dam reason. am Man enough to accept what I can't change....but Me
Wanting for MY MONEY.brings a very different and unique TRUTH. it's bn 3months.please
release me from your payroll so I can move on you and Tyrone Davis (a Union rep) has railed
road my Career and now holding my money for ova 3months.. Respectfully Stop your
madness ,I don't want to work for corrupting and system manipulating people.. Not Asking
you..This is now My Demand. have a Life you played with..and You Gotta Stop playing with
people Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis TENNESSEE. won't
Rest..GOD Bless you and I hope you find him soon.é#0© The Devil is bizzy.

Sent from my iPhone

httne://antlank Affinn Le mec VIA A pe be oe
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 37 of 68 Pagpabe 4Ge 2

FW: Threats via Text ; Continued Calls

Jones, Darius <Darius.Jones@memphistn.gov>
Wed 6/2/2021 3:14 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor - Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

httnea:flantlanbl AFL AnD LE nen lem mt TTI A ALA ATI ZOU EATONT WTA mame et emnnasxterest le we me
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 38of68 Padtage 2@#2

Tonnie has reached out to me again in regards to this issue. She is requesting a follow up. I
did inform her that I sent it up to HR to review and that Erika will be in tomorrow.

Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov> .

Subject: FW: Threats via Text ; Continued Calls

Erika,

Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason.I am Man enough to accept what I can't change....but Me
Wanting for MY MONEY.brings a very different and unique TRUTH. it's bn 3months.please
release me from your payroll so I can move on you and Tyrone Davis (a Union rep) has railed
road my Career and now holding my money for ova 3months.. Respectfully Stop your
madness ,I don't want to work for corrupting and system manipulating people.. Not Asking
you..This is now My Demand. have a Life you played with..and You Gotta Stop playing with
people Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis TENNESSEE..I won't
Rest..GOD Bless you and I hope you find him soon.4&0© The Devil is bizzy.

Sent from my iPhone

https://outlook.office365.com/mail/id/AAOkKAGO1 ZiViIM2101 WE3Z7iBINGOSMCHAV TZ GINGINAN
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 39 0f 68 Pages Ler3

RE: Threats via Text ; Continued Calls

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/2/2021 3:17 PM

To: Jones, Darius <DariusJones@memphistn.gov>
Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

James Sherrod. He has continued to call and stopped yesterday by 8pm and sent a final text.

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis®memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: FW: Threats via Text ; Continued Calls

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis®@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor - Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 40 of 68 Padtage 208 3

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a follow up. I
did inform her that I sent it up to HR to review and that Erika will be in tomorrow.

Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Erika,
Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <DariusJones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason. am Man enough to accept what I can't change....but Me
Wanting for MY MONEY. brings a very different and unique TRUTH. it's bn 3months.please
release me from your payroll so I can move on you and Tyrone Davis (a Union rep) has railed
road my Career and now holding my money for ova 3months.. Respectfully Stop your
madness ,I don't want to work for corrupting and system manipulating people.. Not Asking
you..This is now My Demand. have a Life you played with..and You Gotta Stop playing with
people Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis TENNESSEE..I won't
Rest..GOD Bless you and I hope you find him soon.gU© The Devil is bizzy.

LlittennillavétlanldL Aff n2nI LE Anew flemanlliiAlA ANNLA MNO 1 Fitna ADTOS VOY Fi DARIMMNenAMNnAVT7 LItZLiagnneyat
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 41 of 68 Pagsale 4 QF 3

Sent from my iPhone
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 42 of 68 Pagabe 1oP3

RE: Threats via Text ; Continued Calls

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/2/2021 3:17 PM

To: Jones, Darius <DariusJones@memphistn.gov>
Ce: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell

<Chandell.Ryan@memphistn.gov>
James Sherrod. He has continued to call and stopped yesterday by 8pm and sent a final text.

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: FW: Threats via Text ; Continued Calls

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@®memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

a 7 ge ee ee ttle |e -rtartme mnt
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 43 0f 68 Pag@dgd2af 3

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a follow up. I
did inform her that I sent it up to HR to review and that Erika will be in tomorrow.

. Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Erika,
Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason. am Man enough to accept what I can't change....but Me
Wanting for MY MONEY.brings a very different and unique TRUTH. it's bn 3months.please
release me from your payroll so I can move on you and Tyrone Davis (a Union rep) has railed
road my Career and now holding my money for ova 3months.. Respectfully Stop your
madness ,I don't want to work for corrupting and system manipulating people.. Not Asking
you..This is now My Demand.. have a Life you played with..and You Gotta Stop playing with
people Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis TENNESSEE. won't
Rest..GOD Bless you and I hope you find him soon.£§U© The Devil is bizzy.

https://outlook.office365.com/mail/id/AAOkAGO1IZiViM2101, WE2 FiFiINQOSMCHAVT7 LIVZIANYA:
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 44 of 68 PagglD we
age 30

Sent from my iPhone
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 45 of 68 Pagyalre 1493

RE: Threats via Text ; Continued Calls

Suttlar, Erika <erika.suttlar@memphistn.gov>

Wed 6/2/2021 3:18 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>; Jones, Darius <DariusJones@memphistn.gov>
Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ry¥an@memphistn.gov>

Tonnie,
Would you call me to give me context around this situation?

Erika D. Suttlar, JD

HR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor - Room 628
Memphis, TN 38103
901.636.6833 Direct
901.581.0378 Mobile
901.636.3861 Fax
erika.suttlar@memphistn.gov
Stay Positive. Test Negative.

From: Ward, Tonnie

Sent: Wednesday, June 2, 2021 3:18 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Subject: RE: Threats via Text ; Continued Calls

James Sherrod. He has continued to call and stopped yesterday by 8pm and sent a final text.
From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Tonnie,

Can you please identify who sent you the text message?

Thanks

_— -_—- = : one @ bk mt em ee ee we wee woe eee eee eee eee a lel ee lake ee pe ee tae
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 46 of 68 Pag@uddlade 3

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a follow up. I

did inform her that I sent it up to HR to review and that Erika will be in tomorrow.

Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

httos://outlook.office365.com/mail/id/A AOkKAGOIZ7iViMITNT WE2 TFiIRIIQOSMCHAYV TZ

LIVLINNAANG
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 47 of 68 Pagg|D 1 263

age

Erika,
Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason.I am Man enough to accept what I can't change....but Me
Wanting for MY MONEY.brings a very different and unique TRUTH. it's bn 3months.please
release me from your payroll so I can move on you and Tyrone Davis (a Union rep) has railed
road my Career and now holding my money for ova 3months.. Respectfully Stop your
madness ,I don’t want to work for corrupting and system manipulating people.. Not Asking
you..This is now My Demand..I have a Life you played with..and You Gotta Stop playing with
people Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis TENNESSEE. won't
Rest..GOD Bless you and I hope you find him soon.g0© The Devil is bizzy.

Sent from my iPhone
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 48 of 68 Pagal 144

RE: Threats via Text ; Continued Calls

DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Wed 6/2/2021 4:24 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>; Jones, Darius <Darius.Jones@memphistn.gov>; Ward, Tonnie
<Tonnie.Ward@memphistn.gov>

The separation has been processed and is in the Data Management que.

“3 CMEM_SOLID_WASTE_FINAL_APPROVAL_ROLE - Termination Approvers

141 Approved Jun2 2021 €3
Enka Suttiar
#4 CMEM_COMPENSATION_GROUP_APPROVAL_ROLE - Termimation Approvers
1.2 Approved Jun2 2021 4
Anthony Hodges
tg CMEM_DATA_MANAGEMENT_GROUP_APPROVAL_ROLE - Termination Approvers
4.3 Approved Jun2 2021 fy
Bridgette Dickerson
3g CMEM_PAYROLL_GROUP_APPROVAL_ROLE - Termination Approvers
1.4 Assigned Jun2 2021
Bridgette Dickerson
Delicia DeGraffreed
Support Administrator ~ Solid Waste
125 Main Street
Memphis, TN 38103

901.636.6865 Phone
901-636-3861 Fax
delicia.degraffreed@memphistn.gov

From: Suttlar, Erika

Sent: Wednesday, June 02, 2021 3:28 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Has James Sherrod been released from payroll in B3?

Erika D. Suttlar, JD
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 49 of 68 Pagplgeld ge 4

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

----- Original Message-----

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Ionnie.Ward@memphistn.gov>

Ce: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

httns://autlank affice36S cam/mail/id/A AALAGOI TAVNAITOAT WIE FIDERTION SALON AY TD 14 imnma
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 50 of 68 Paste 3S 4

erika.suttlar@memphistn.gov
Stay Positive. Test Negative.

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@®memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

 

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a
follow up. I did inform her that I sent it up to HR to review and that Erika will be in
tomorrow.

Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

 

Erika,
Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

 

You fired me for No dam reason.I am Man enough to accept what I can't
change....but Me Wanting for MY MONEY .brings a very different and unique
TRUTH. it's bn 3months.please release me from your payroll so I can move on you
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 51lof68 PacRalie 4494

and Tyrone Davis (a Union rep) has railed road my Career and now holding my
money for ova 3months.. Respectfully Stop your madness ,I don't want to work for
corrupting and system manipulating people.. Not Asking you..This is now My
Demand..I have a Life you played with..and You Gotta Stop playing with people
Life the way your are.. You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady.. You In Memphis
TENNESSEE..I won't Rest..GOD Bless you and I hope you find him soon.fg0©
The Devil is bizzy.

Sent from my iPhone

httne://antlaak affice36S cam/mailid/A AOKAGO!I ZiViMIOINI WEZ7IGENROASAIC AAV TS Ofc
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 52 of 68 Par ee Wor 4

RE: Threats via Text ; Continued Calls

Suttlar, Erika <erika.suttlar@memphistn.gov>
Wed 6/2/2021 4:26 PM
To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>; Jones, Darius
<DariusJones@memphistn.gov>; Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Thanks, Delicia.

All, given that the employee is no longer employed with us, there is nothing from an HR standpoint that |
can do except to document his file. | recommend that Ms. Ward contact the Memphis Police Department
for further guidance on the treats.

Please let me know if | can assist any further.

Thanks,

Erika D. Suttlar, JD

AR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov
Stay Positive. Test Negative.

From: DeGraffreed, Delicia

Sent: Wednesday, June 2, 2021 4:24 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan,
Chandell <Chandell.Ryan@memphistn.gov>; Jones, Darius <Darius.Jones@memphistn.gov>; Ward, Tonnie
<Tonnie.Ward@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

The separation has been processed and is in the Data Management que.
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 53o0f68 PagPapelPdr 4

3 CMEM_SOLID_WASTE_FINAL_APPROVAL_ROLE - Termination Approvers
141 Approved Jun2 2021 fy
Erika Suttiar

<4 CMEM_COMPENSATION_GROUP_APPROVAL_ROLE - Termination Approvers
1.2 Approved Jun2 2021
Anthon, Hodges

= CMEM_DATA_MANAGEMENT_GROUP_APPROVAL_ROLE - Termnaton Approvers
1.3 Approved June 2021 ©
Bridgette Dickerson

ayj CMEM_PAYROLL_GROUP_APPROVAL_ROLE - Termination Approvers
1.4 Assigned Jun? 2021 £9
Bradgette Dicterson

Delicia DeGraffreed

Support Administrator ~ Solid Waste
125 Main Street

Memphis, TN 38103

901.636.6865 Phone

901-636-3861 Fax
delicia.degraffreed@memphistn.gov

From: Suttlar, Erika

Sent: Wednesday, June 02, 2021 3:28 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Ce: Morrow, Diane <Diane.Morrow@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Has James Sherrod been released from payroll in B3?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

httne://antlank afficeWAS cam/mailfid/A ANKARMI TIVINAITOAL WER2ZIBIENIMOACLAC HAV TY LIVLIANA
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 54 of 68 Pa Oe or 4

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

 

 

 

 

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

 

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

 

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ce: Davis, Philip <Philip. Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

 

 
 

Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 55 of 68 Paap ase 4

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a
follow up. I did inform her that I sent it up to HR to review and that Erika will be in

tomorrow.

Thanks

---=- Original Message-----

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Erika,

Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason.I am Man enough to accept what I can't
change....but Me Wanting for MY MONEY. brings a very different and unique
TRUTH. it's bn 3months.please release me from your payroll so I can move on you
and Tyrone Davis (a Union rep) has railed road my Career and now holding my
money for ova 3months.. Respectfully Stop your madness »1 don't want to work for
corrupting and system manipulating people.. Not Asking you..This is now My
Demand..I have a Life you played with..and You Gotta Stop playing with people
Life the way your are.. You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis
TENNESSEE..I won't Rest..GOD Bless you and I hope you find him soon.ég0©
The Devil is bizzy.

Sent from my iPhone

httns://antlook office365 cam/mail/id/A AQKAGO1 7iViMOTOT WR2Z7 DIM Near Atry lar imnme
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 56 of 68 Pagalla 12 5

Re: Threats via Text ; Continued Calls

Ward, Tonnie <Tonnie.Ward@memphistn.gov>
Wed 6/2/2021 4:30 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>; Jones, Darius
<DariusJones@memphistn.gov>

I contacted all necessary parties and MPD immediately afterward speaking with Darius Jones
concerning these threats and other matters. All is well.

I printed all texts including this one and submitted to authorities . I filed charges on Mr. James
Sherrod and will be proceeding with an order of protection as advised.

Thank you.

Get Outlook for iOS

 

From: Suttlar, Erika <erika.suttlar@memphistn.gov>

Sent: Wednesday, June 2, 2021 4:26:38 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>; Jones,
Darius <Darius.Jones@memphistn.gov>; Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Thanks, Delicia.

All, given that the employee is no longer employed with us, there is nothing from an HR standpoint that |
can do except to document his file. | recommend that Ms. Ward contact the Memphis Police Department
for further guidance on the treats.

Please let me know if | can assist any further.

Thanks,

Erika D. Suttlar, JD
HR Business Partner Manager
Division of Solid Waste
City of Memphis
125 Main Street, 6" Floor — Room 628
Memphis, TN 38103
901.636.6833 Direct
901.581.0378 Mobile
901.636.3861] Fax
erika.suttlar@memphistn.gov
Stay Positive. Test Negative.

ae -< @ noe mre , ear 4s 402 2 od lt Om eee ree eee ewe eo oe re kl nooaete-s ee pa we be tm
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 57 of 68 PagPéBeRof 5

From: DeGraffreed, Delicia

Sent: Wednesday, June 2, 2021 4:24 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan,
Chandell <Chandell.Ryan@memphistn.gov>; Jones, Darius <Darius.Jones@memphistn.gov>; Ward, Tonnie

<Tonnie.Ward@memphistn.gov>
Subject: RE: Threats via Text ; Continued Calls

The separation has been processed and is in the Data Management que.

<x CMEM_SOLID_WASTE_FINAL_APPROVAL_ROLE - Terminator Approvers
14 Approved Jun 2 2021
Enka Sutttar

a CMEM_COMPEN SATION_GROUP_APPROVAL_ROLE - Termination Approvers
1.2 Approved dun? 2021 fy
Anthony Hodges

<4 CMEM_DATA_MANAGEMENT_GROUP_APPROVAL_ROLE - Terminaton Approvers
13 Approved Jun 2 2021
Bridgette Dickerson

~¥ CMEM_PAYROLL_GROUP_APPROVAL_ROLE - Termination Approvers
1.4 Assigned Jun2 2021
Bridgette Dickerson

Delicia DeGraffreed

Support Administrator ~ Solid Waste
125 Main Street

Memphis, TN 38103

901.636.6865 Phone

901-636-3861 Fax
delicia.degraffreed@memphistn.gov

From: Suttlar, Erika

Sent: Wednesday, June 02, 2021 3:28 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Has James Sherrod been released from payroll in B3?
Erika D. Suttlar, JD

HR Business Partner Manager
Division of Solid Waste

https://outlook.office365.com/mail/id/A AOkAGO1 ZiViM2I0I WE37jEINGOSMICOAVT?Z LITZLIANG1
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 58 of 68 Pagale 4865

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip. Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

 

Tonnie,
Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

 

 

 

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

 
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 59o0f68 PagPlgd@éfs

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a
follow up. I did inform her that I sent it up to HR to review and that Erika will be in

tomorrow.

Thanks

----- Original Message-----

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>: Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Erika,

Can you please assist with this when you return?

Thanks

----- Original Message-----

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason.I am Man enough to accept what I can't
change....but Me Wanting for MY MONEY. brings a very different and unique
TRUTH. it's bn 3months.please release me from your payroll so I can move on you
and Tyrone Davis (a Union rep) has railed road my Career and now holding my
money for ova 3months.. Respectfully Stop your madness ,I don't want to work for

https://outlook.office365.com/mail/id/AAOkAGOI1ZiViM2I01 WE37iFINGOSMCNAVT7 LILLIAN
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 60 of 68 Pa Te SSF 5S

corrupting and system manipulating people.. Not Asking you..This is now My
Demand..I have a Life you played with..and You Gotta Stop playing with people
Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady..You In Memphis
TENNESSEE..I won't Rest..GOD Bless you and I hope you find him soon.&a0©
The Devil is bizzy.

Sent from my iPhone
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 61 of 68 Pagaue +4 5

RE: Threats via Text ; Continued Calls

Ryan, Chandell <Chandell.Ryan@memphistn.gov>
Wed 6/2/2021 6:34 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>; DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>
Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Jones, Darius <DariusJones@memphistn.gov>; Ward, Tonnie
<Tonnie.Ward@memphistn.gov>

Hey Erika,
We can definitely do more. Let’s discuss.

Tonnie, | am so sorry that you are experiencing this. Thank you for bringing it to our attention. We will
work to put some measures in place and report back tomorrow on what we can do.

Delicia, can you get his picture from oracle or will we have to get it from his badge via Talent
Management?

Thanks everyone,
Chandell

From: Suttlar, Erika <erika.suttlar@memphistn.gov>

Sent: Wednesday, June 2, 2021 4:27 PM

To: DeGraffreed, Delicia <Delicia.DeGraffreed@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell <Chandell.Ryan@memphistn.gov>; Jones,
Darius <Darius. Jones@memphistn.gov>; Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Thanks, Delicia.

All, given that the employee is no longer employed with us, there is nothing from an HR standpoint that |
can do except to document his file. | recommend that Ms. Ward contact the Memphis Police Department
for further guidance on the treats.

Please let me know if | can assist any further.

Thanks,

Frika D. Suttlar, JD

FAR Business Partner Manager
Division of Solid Waste

City of Memphis

125 Main Street, 6" Floor — Room 628
Memphis, TN 38103

901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov
Stay Positive. Test Negative.
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 62 of 68 Papese 28P5

From: DeGraffreed, Delicia

Sent: Wednesday, June 2, 2021 4:24 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>; Davis, Philip <Philip.Davis@memphistn.gov>; Ryan,
Chandell <Chandell.Ryan@memphistn.gov>; Jones, Darius <Darius.Jones@memphistn.gov>; Ward, Tonnie
<Tonnie.Ward@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

The separation has been processed and is in the Data Management que.

“4 CMEM_ SOLID WASTE_FINAL_APPROVAL_ROLE - Termination Approvers

1.4 Approved Jun 2 2021 8
Erika Suttiar
«yg CMEM_COMPENSATION_GROUP_APPROVAL_ROLE - Termination Approvers
1.2 Approved dun 2 2021 3
Anthony Hedges
«3 CMEM_DATA_MANAGEMENT_GROUP_APPROVAL_ROLE - Termination Approvers
13 Approved dun? 2021 9
Bridgette Dickerson
«yj CMEM_PAYROLL_GROUP_APPROVAL_ROLE - Termination Approvers
1.4 Assigned dun2 2027
Bridgette Dickerson
Delicia DeGraffreed
Support Administrator ~ Solid Waste
125 Main Street
Memphis, TN 38103

901.636.6865 Phone
901-636-3861 Fax
delicia.degraffreed@memphistn.gov

From: Suttlar, Erika

Sent: Wednesday, June 02, 2021 3:28 PM

To: DeGraffreed, Delicia <Delicia. DeGraffreed@memphistn.gov>
Cc: Morrow, Diane <Diane.Morrow@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Has James Sherrod been released from payroll in B3?

Erika D. Suttlar, JD
HR Business Partner Manager
Division of Solid Waste

htteanellawtlanl Af AAD LE ana lnnitlTHAla ANTAL ALLOA DFIUINAYNTOT WIT OF ETURTON EN ALDNIANANTITD LTAVLINAANGA
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 63 of 68 Pagelee 3% 5

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.

From: Jones, Darius

Sent: Wednesday, June 2, 2021 3:15 PM

To: Ward, Tonnie <Tonnie.Ward@memphistn.gov>

Cc: Suttlar, Erika <erika.suttlar@memphistn.gov>; Davis, Philip
<Philip. Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Tonnie,

Can you please identify who sent you the text message?

Thanks

From: Suttlar, Erika

Sent: Wednesday, June 2, 2021 9:57 AM

To: Jones, Darius <Darius.Jones@memphistn.gov>

Cc: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

 

Sure, who is the employee?

Erika D. Suttlar, JD

HR Business Partner Manager

Division of Solid Waste

City of Memphis

125 Main Street, 6th Floor — Room 628 Memphis, TN 38103
901.636.6833 Direct

901.581.0378 Mobile

901.636.3861 Fax

erika.suttlar@memphistn.gov

Stay Positive. Test Negative.
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 64 of 68 Pagelke 43%5

From: Jones, Darius

Sent: Tuesday, June 1, 2021 5:06 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ce: Davis, Philip <Philip. Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: RE: Threats via Text ; Continued Calls

Team,

Tonnie has reached out to me again in regards to this issue. She is requesting a
follow up. I did inform her that I sent it up to HR to review and that Erika will be in

tomorrow.

Thanks

From: Jones, Darius

Sent: Tuesday, June 1, 2021 3:43 PM

To: Suttlar, Erika <erika.suttlar@memphistn.gov>

Ce: Davis, Philip <Philip.Davis@memphistn.gov>; Ryan, Chandell
<Chandell.Ryan@memphistn.gov>

Subject: FW: Threats via Text ; Continued Calls

Erika,
Can you please assist with this when you return?

Thanks

From: Ward, Tonnie

Sent: Tuesday, June 1, 2021 3:05 PM

To: Jones, Darius <Darius.Jones@memphistn.gov>
Subject: Threats via Text ; Continued Calls

You fired me for No dam reason.] am Man enough to accept what I can't
change....but Me Wanting for MY MONEY. brings a very different and unique
TRUTH. it's bn 3months.please release me from your payroll so I can move on you
and Tyrone Davis (a Union rep) has railed road my Career and now holding my
money for ova 3months.. Respectfully Stop your madness ,I don't want to work for

httno:/antlaak nffira®aS ramifmatllidl/A AQL AGO ZiVIMITAT WE? 7IDENMOLAACNAVUT? LItLlinnai
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 65 of 68 Pagg iD 133

fF gg OS

age 5 of 5

corrupting and system manipulating people.. Not Asking you..This is now My
Demand..I have a Life you played with..and You Gotta Stop playing with people
Life the way your are..You Are very unthoughtful and should be shame how you Do
your fellow co workers..This is Not the Army Lady.. You In Memphis
TENNESSEE..I won't Rest..GOD Bless you and I hope you find him soon.ég0©
The Devil is bizzy.

Sent from my iPhone

nee ~ =
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 66 of68 PagelD 134

Ward, Tonnie
nnd eee

From: Nicole Miller <Nicole.miller@info.signupcert.com>

Sent: Wednesday, June 9, 2021 11:04 AM

To: Woodard, Anthony

Subject: How to Conduct an Internal Harassment and Bullying Investigation

CAUTION: This email originated outside of the City of Memphis organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Hi Anthony,

While no employer wants to be accused of harassment, all employers need to be
armed with the knowledge of how to proceed should they find themselves in the
position of having to defend themselves against a harassment charge. Employers
must ensure they are properly prepared at the outset of an investigation to conduct
effective and legally-compliant investigations into the harassment.

Since an employer's prompt and effective response to complaints can limit or
eliminate its liability in a discrimination, harassment, or retaliation lawsuit, it is
imperative that employers implement an effective mechanism to investigate and
resolve workplace complaints.

From fact-finding to conducting interviews and writing reports, participants will gain
the knowledge needed to recognize harassment in their workplace and confidently
and effectively conduct investigations.

AREAS COVERED IN THE COURSE:

Definition of harassment

What constitutes harassment in the workplace?

What harassment is NOT

Laws violated by harassment

Employer/Employee responsibilities in preventing harassment
Harassment prevention strategies

Creating a harassment-free workplace

Avoiding the legal landmines surrounding investigations

Laws that influence investigations

Making the decision to investigate

Reviewing the complaint

Gathering evidence

Creating a successful roadmap to the investigation
Understanding the perspectives of the Complainant and the Accused
Conducting effective interviews

Determining Witness credibility

Creating a perception of fairness

Developing documentation that will stand-up in a lawsuit
Determining corrective actions
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 67 of68 PagelD 135

Effectively handling the impact on employees: Addressing the rumors &
questions in the aftermath of an investigation

Taking appropriate action once a determination has been made
Handling post-investigations issues

Communicating investigation results with sensitivity and fairness
Writing a court-ready final report

Do's & Don'ts of documenting employee performance
Performance management's role in preventing and resolving harassment
What does retaliation involve?

Harassment & Discrimination are different than Retaliation
Addressing retaliation

Role of the EEOC in retaliation cases

Whistleblower protection/Sarbanes-Oxley Act

Minimizing the likelihood of retaliation violations

What constitutes a valid retaliation claim?

Elements of a retaliation claim

Adverse employment action and causation

Preventing retaliation and future workplace misconduct

What creates workplace conflict?

Major causes of conflict

Viewing conflict as an opportunity

Positive and negative outcomes of conflict

Ability to identify different types of conflicts

Conflict resolution styles

Steps to take to resolve conflict

Defining discrimination

Characteristics of Discrimination

Laws providing protection from Discrimination

What is a hostile work environment?

Legal requirements for a hostile work environment

Identifying hostile work environments

Handling hostile work environment situations

Topic: Workplace Harassment Prevention: How to Conduct an Internal Harassment

and Bullying Investigation

Date: 10th, June, 2021, Thursday

Time: 1:00 PM EDT

Duration: 90 Minutes

Location: Live, interactive training on your computer

Includes Proprietary Tools and Helpful Documentation!

Can't attend live? Enroll and we'll send you a link to the recording version.

INSTRUCTOR:
Case 2:21-cv-02417-JTF-cgc Document 1-4 Filed 06/17/21 Page 68 o0f68 PagelD 136

Diane L. Dee, President of Advantage HR Consulting, has over 25 years of
experience in the Human Resources arena. Diane's background includes experience
in HR consulting and administration in corporate, government, consulting and pro
bono environments.

Diane holds a Master Certificate in Human Resources from Cornell University's
School of Industrial and Labor Relations and has attained SPHR, SHRM-SCP,
sHRBP and HRPM(R) certification.

Warm Regards

Nicole Miller

Training Manager

Tel No.: 1-888-844-8963

This email was sent by: Greycompliance
30 Wall Street, 8th Floor, New York, NY, 10005, USA

Update Profile
